

117 HR 426 IH: Protection of Women and Girls in Sports Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 426IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Steube (for himself, Mrs. Lesko, Mr. Banks, Mr. LaMalfa, Mr. Allen, Mr. Hern, Mrs. Greene of Georgia, Mr. Cawthorn, Mr. Gaetz, Mr. Brooks, Mr. Moore of Alabama, Mr. Good of Virginia, Mr. Johnson of Ohio, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide that for purposes of determining compliance with title IX of the Education Amendments of 1972 in athletics, sex shall be recognized based solely on a person’s reproductive biology and genetics at birth.1.Short titleThis Act may be cited as the Protection of Women and Girls in Sports Act of 2021.2.AmendmentSection 901 of the Education Amendments of 1972 (20 U.S.C. 1681) is amended by adding at the end the following:(d)(1)It shall be a violation of subsection (a) for a recipient of Federal funds who operates, sponsors, or facilitates athletic programs or activities to permit a person whose sex is male to participate in an athletic program or activity that is designated for women or girls.(2)For purposes of this subsection, sex shall be recognized based solely on a person's reproductive biology and genetics at birth..